DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary L. Montle on 8/12/2022.

The application has been amended as follows: 
	Please replace the subscript closing parenthesis of line 20 of claim 1 with normal closing parenthesis.
	
Reasons for Allowance
Claims 15-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The sole remaining independent claim is claim 15.  Claim 15 requires an optoelectronic device for detection of a target substance dispersed in a fluid, the device comprising: a light source adapted to emit a light radiation having a tunable wavelength (λs); an integrated electronic circuit comprising a photonic circuit operatively coupled with said light source; a control unit operatively coupled with said light source and said photonic circuit; wherein said photonic circuit comprises: an optical coupler comprising a first active surface optically coupled with said light source to receive a light radiation emitted by said light source; a first detector optically coupled with said optical coupler to receive a first light radiation corresponding to a first portion of a light radiation transmitted by said optical coupler, said first detector being adapted to provide first detection signals indicative of an optical power of said first light radiation, said first detector being operatively coupled with said control unit to transmit said first detection signals to said control unit; an optical resonator optically coupled with said optical coupler to convey and transmit a second light radiation corresponding to a second portion of the light radiation transmitted by said optical coupler, said optical resonator comprising a ring optical path and, in at least a portion of said optical path, a second active surface adapted to come into contact with said fluid and comprising a material capable of selectively absorbing said target substance, a resonance wavelength (λr) of said optical resonator varying as a function of the quantity of said target substance absorbed by said second active surface; a second detector optically coupled with said optical resonator to receive the second light radiation transmitted by said optical resonator, said second detector being adapted to provide second detection signals indicative of the optical power of said second light radiation, said second detector being operatively coupled with said control unit to transmit said second detection signals to said control unit; said control unit configured to receive and process said first and second detection signals and provide, in response to said first and second detection signals, first control signals to tune the wavelength (λs) of the light radiation emitted by said light source wherein an optical power difference (ΔS) between said first and second light radiation is set to zero.
The closest prior art of record is Heidrich et al. (US 9080953 B2).
Heidrich teaches a light source which is taken to be the light source 5, the first waveguide 8, and the first optical element 2 (Fig. 1 No. 5, 8, & 2) An optoelectronic device for detection of a target substance dispersed in a fluid, the device comprising: a light source adapted to emit a light radiation having a tunable wavelength (λs); a substrate 1 which is a semiconductor chip containing the following optical elements, waveguides, and photo detectors (Fig. 1 No. 1, Col. 4 Line 66- Col. 5 Line 7) an integrated electronic circuit comprising a photonic circuit operatively coupled with said light source; and the first optical element 2, taken to be part of the light source, can be tunable with the control unit 12 and tuning device 11 (Col. 5 Line 51- Col. 6 Line 7) a control unit operatively coupled with said light source and said photonic circuit; the second waveguide 9 acts as an optical coupler with the first optical element 2, which is part of the light source including No. 5, 8, & 2 (Fig. 1 No. 9, Col. 5 Lines 33-35) wherein said photonic circuit comprises: an optical coupler comprising a first active surface optically coupled with said light source to receive a light radiation emitted by said light source; the second waveguide 9 is also optically coupled to a first photo detector 6 (Fig 1 No. 6, Col. 5 Lines 34-35) a first detector optically coupled with said optical coupler to receive a first light radiation corresponding to a first portion of a light radiation transmitted by said optical coupler, and the first photo detector 6 outputs signals to the control unit 12 (Col. 5 Lines 55-59) said first detector being adapted to provide first detection signals indicative of an optical power of said first light radiation, said first detector being operatively coupled with said control unit to transmit said first detection signals to said control unit; and a second optical element 3 is also optically coupled to the second waveguide 9 (Fig 1 No. 3, Col. 5 Lines 33-37) an optical resonator optically coupled with said optical coupler to convey and transmit a second light radiation corresponding to a second portion of the light radiation transmitted by said optical coupler, the second optical element 3 being an optical micro ring resonator (Col. 5 Lines 5-6) said optical resonator comprising a ring optical path and, and the second optical element 3 at least partially has an active layer 4 for selectively collecting molecules of a substance (Col. 5 Lines 19-22) in at least a portion of said optical path, a second active surface and the optical length of the second optical element 3 changes as a result of substances selectively collected from a fluid (Col. 7 Lines 16-27) adapted to come into contact with said fluid and comprising a material capable of selectively absorbing said target substance, a resonance wavelength (λr) of said optical resonator varying as a function of the quantity of said target substance absorbed by said second active surface; a second photo detector 7 is optically coupled with the second optical element 3 (Fig. 1 No. 7, Col. 5 Lines 39-42) a second detector optically coupled with said optical resonator to receive the second light radiation transmitted by said optical resonator, and the second photo detector 7 outputs signals to the control unit 12 configured for tuning by means of a control signal dependent on output signals from the first and second photo detectors (Col. 5 Lines 55-59) said second detector being adapted to provide second detection signals indicative of the optical power of said second light radiation, said second detector being operatively coupled with said control unit to transmit said second detection signals to said control unit; said control unit configured to receive and process said first and second detection signals.
However, Heidrich does not teach wherein said control unit is configured to provide, in response to said first and second detection signals, first control signals to tune the wavelength (λs) of the light radiation emitted by said light source wherein an optical power difference (ΔS) between said first and second light radiation is set to zero.
Islam (US 6603560 B1) teaches a setpoint “near maximum transmission slope” in similar devices (Fig. 5 Point B, Col. 7 Line 33) which “ensures large changes in detector signal for small changes in optical path” (Col. 7 Lines 58-59).  Similarly, newly cited Le et al. (US 20090251705 A1) teaches obtaining the derivative of the transmission signal from a disk resonator and tracking its zero crossing point and as “a consequence of the relatively large slope and crossing zero at one point of the derivative signal, small temperature fluctuations or small variations in the refractive index of the medium surrounding the disk resonator 620 can thereby be transformed into a detectable signal” (Par. 36).  Furthermore, the applicant describes this P-lock in the specification as being "around the point of maximum slope" of the signal output curves (3rd complete paragraph of p.10).  However, these methods do not correspond with the method used by the control unit as claimed, even if the results would be similar.
Due to amendments to the Specification and claims, the Objections and Rejections set forth in the June 27, 2022 Final rejection are withdrawn.
Claims 16-33 depend from claim 15 and are directed to the same invention, and thus are also allowable for the reasons set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.J.D./Examiner, Art Unit 1796    

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796